t c memo united_states tax_court david and theresa smeton petitioners v commissioner of internal revenue respondent docket no 4671-o1l filed date david and theresa smeton pro sese wendy s harris and sheara l gelman for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to any material unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liabilities for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioners’ form_1040 for on or about date petitioners david and theresa smeton petitioners submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on their form_1040 petitioners listed their filing_status as married filing joint_return and described their occupations as tile setter and housewife respectively ’ petitioners entered zeros on applicable lines of the income portion of their form_1040 specifically including line for wages line for total income and line sec_32 and sec_33 for adjusted_gross_income petitioners also entered a zero on line for total_tax petitioners then claimed a refund in the amount of dollar_figure which amount was equal to the federal_income_tax that had been withheld from their wages petitioners attached to their form_1040 four wage and tax statements forms w-2 the first form_w-2 was from arizona charlies inc of las vegas nevada it disclosed the payment of wages to petitioner theresa smeton in the amount of dollar_figure and the withholding of federal_income_tax in the amount of petitioners’ description of theresa smeton’s occupation as a housewife appears to be inconsistent with the wage and tax statement form_w-2 that was issued to her this wage and tax statement is described infra in the text q4e- dollar_figure the second form_w-2 was from carrara marble co of america of rosemead california it disclosed the payment of wages to petitioner david smeton in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the third form_w-2 was from builders showcase interiors of san diego california it disclosed the payment of wages to petitioner david smeton in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the fourth form_w-2 was from marbico marble and tile co of las vegas nevada it disclosed the payment of wages to petitioner david smeton in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioners also attached to their form_1040 a 2-page typewritten statement that stated in part as follows i david smeton am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return --- - please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income xk kek i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 in addition don’t notify me that the irs is changing my return since there is no statute that allows the irs to do that you might prepare a return pursuant to code sec_6020 where no return is filed but as in this case a return has been filed no statute authorizes irs personal sic to change that return the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s deficiency_notice and petitioners’ response on date respondent issued a joint notice_of_deficiency to petitioners in the notice respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of dollar_figure the deficiency was based principally insofar as petitioners’ ultimate tax_liability was concerned respondent gave petitioners credit for the amounts withheld from their wages however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 - - on respondent’s determination that petitioners failed to report wage income in the amount of dollar_figure as reported on the four forms w-2 described above and nonemployee compensation in the amount of dollar_figure as reported by carpet max on a form nec by registered letter dated date petitioner theresa smeton wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to send me the notice in the first place petitioners sent copies of this letter by registered mail to robert rubin secretary_of_the_treasury and charles o rossotti commissioner of internal revenue petitioners knew that they had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioners chose not unlike their wage income petitioners did not disclose the receipt of nonemployee compensation on their form_1040 for in this regard we note that federal_income_tax is not withheld from nonemployee compensation and that petitioners’ form_1040 was essentially nothing other than a claim_for_refund of all federal_income_tax that had been withheld from petitioners’ wages in this regard the first sentence of petitioner theresa smeton’s letter dated date stated as follows according to your deficiency_notice of above date cover sheet attached there is an alleged deficiency with respect to my income_tax of dollar_figure and continued - to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioners a notice of balance due informing petitioners that they had a liability for and requesting that they pay it petitioners failed to do so on date respondent sent petitioners a second notice of balance due for once again petitioners failed to pay the amount owing c respondent’s final notice and petitioners’ response on date respondent sent petitioners a final notice---notice of intent to levy and notice of your right to a hearing the final notice the final notice was issued in respect of petitioners’ outstanding liability for on date petitioners submitted to respondent a form request for a collection_due_process_hearing petitioners requested that the appeals_office demonstrate that petitioners are required to pay the amount listed as due in the final notice continued if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court d the appeals_office hearing prior to an appeals_office hearing appeals officer tony aguiar the appeals officer reviewed form_4340 certificate of assessments payments and other specified matters with regard to petitioners’ taxable_year a copy of the form_4340 dated date is attached to respondent’s motion for summary_judgment which was served on petitioners on date the appeals officer conducted an appeals_office hearing that petitioners attended according to a purported transcript of the hearing prepared by petitioners petitioners declined to discuss collection alternatives rather petitioners stated that they wished to challenge their underlying tax_liability and they requested that the appeals officer provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process br respondent’s notice_of_determination on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it was appropriate for respondent to proceed with the collection of petitioners’ outstanding tax_liability the attachment form to the notice_of_determination which was authored by the appeals officer states continued ff petitioners’ petition on date petitioners filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioners never received a notice_and_demand for payment and petitioners were denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of their underlying tax_liability g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioners received the notice continued that during the collection_due_process_hearing i provided you a summary record of assessment which you handed back to me because the secretary did not sign it at the hearing on respondent’s motion respondent’s counsel represented that what was provided to petitioners at the appeals_office hearing was form_4340 certificate of assessments payments and other specified matters with regard to petitioners’ taxable_year ’ at the time that the petition was filed petitioners resided in las vegas nevada -- - of deficiency dated date they cannot challenge the existence or amount of their underlying tax_liability for in this proceeding respondent further contends that the appeals officer’s review of form_4340 with regard to petitioners’ account for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioners were issued a notice_and_demand for payment finally respondent contends that petitioners’ behavior warrants the imposition of a penalty under sec_6673 petitioners filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioners challenge the assessments made against them on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioners received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b bars petitioners from challenging the existence or amount of their underlying tax_liability in this collection review proceeding even if petitioners were permitted to challenge the validity of the notice_of_deficiency petitioners’ argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioners are taxpayers subject_to the federal_income_tax see secs l a a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a transcript of account form with regard to petitioners’ taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein roberts v commissioner t c ___ ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra to the extent that petitioners may still be arguing that the appeals officer failed to provide them with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the continued petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the form_4340 see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners also contend that they never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the form_4340 that the appeals officer relied on during the administrative process shows that respondent sent petitioners a notice of balance due on the same date that respondent made assessments against petitioners for the tax and accuracy-related s continued verification at the administrative hearing 118_tc_162 in any event in the attachment form to the notice_of_determination the appeals officer states that he provided petitioners with a summary record of assessment which they declined to accept because the secretary did not sign it -- - penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 cir petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioners under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in several such cases roberts v commissioner supra imposing a penalty in the amount of dollar_figure newman v commissioner t c memo 2002-__ imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure we are convinced that petitioners instituted the present proceeding primarily for delay in this regard it is clear that petitioners regard this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse their own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
